DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

13.    (Currently Amended) The method according to claim 1[[2]], wherein a [[the]] size of the second set is restricted by limiting the second set to include only a pre-defined number of the sensor lines providing a strongest indication of the user interactions with the sensor.

14.    (Currently Amended) The method according to claim 1[[2]], comprising transmitting the positions determined to a host computer associated with the sensor.


Allowable Subject Matter
Regarding claims 1 and 21, none of the references of record alone or in combination discloses or suggests without scanning any of the sensor lines: sampling first outputs of the sensor responsive to simultaneously triggering a first set of the sensor lines with a same signal over a first stage of the method; and selecting a second set of the sensor lines that indicate a presence of user interactions with the sensor based on the first outputs sampled; scanning, based on a multi-touch detection, only the second set over a second stage of the method to receive second outputs; and determining positions of the user interactions with the sensor from the second outputs, in combination with the other elements of the instantly claimed invention.

Claims 2-11, 13-16, and 22 depend from claims 1 and 21. Accordingly, claims 1-11, 13-16, 21, and 22 are allowed.


Election/Restrictions
Claims 1 and 21 are allowable. The restriction requirement as set forth in the Office action mailed on 19 October 2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the restriction requirement of 19 October 2016 is partially withdrawn (the restriction requirement still applies to claims 17-19).  
Claim 10, directed to a non-elected Species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
However, claims 17-19, directed to non-elected Invention II remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The 18 October 2017 and 19 April 2018 Restriction Requirements are hereby withdrawn.

This application is in condition for allowance except for the presence of claims 17-19 directed to an invention non-elected without traverse.  Accordingly, claims 17-19 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
21 January 2021